DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 21, 2020 as modified by the preliminary amendment filed on December 21, 2020.  Claims 1-4, 8-12, 24, 34, 36-41, 46 and 51-52 are now pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8,  34, 36-41 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al Patent Application No. :( US 2010/0197320 A1) hereinafter referred as Ulrich.
For claim 1, Ulrich  teaches an apparatus, comprising circuitry configured for:
receiving, for each of a plurality of remote base stations, reference data usable for estimating a geographic position of the apparatus based on its distance from two or more of the base stations (paragraph [0012], lines 1-5); 
within a predetermined update period, receiving updated reference data for at least one of the base stations (paragraph [0049], lines 1-3); 
at the end of the predetermined update period, determining an initial geographic position  of the apparatus using the received reference data for a plurality of the base stations, including any updated reference data (paragraph [0049], lines 3-10); and 
establishing a bidirectional communications link with at least one of the base stations from which reference data is received (paragraph [0050], lines 1-10), and receiving verification data therefrom usable to verify the accuracy of the initial geographic position or another geographic position derived therefrom (paragraph [0065], lines 1-9). 
For claim 2, Ulrich  teaches the apparatus, wherein the received reference data is transmitted  with each of the base stations and comprises time of arrival reference data including an indication of a geographic position  (paragraph [0062], lines 1-10)  and a transmission time of a reference signal or data, associated with the respective base station, the circuitry further being configured to: receive, from each of the plurality of base stations, one or more reception times of the transmitted time of arrival reference data (paragraph [0063], lines 1-7); store the time of arrival reference data and the one or more reception times for each respective base station in a database (paragraph [0064], lines 1-6); within the predetermined update period, receiving for at least one of the remote base stations, further time of arrival reference data and/or one or more further reception times (paragraph [0064], lines 1-6); updating the base station database using the further data and/or further reception times for the at least one remote base station (paragraph [0050], lines  5-8); and 5 at the end of the predetermined update period, determining the initial geographic position of the apparatus based on the received geographic positions (paragraph [0052], lines 1-14) and the delay between the transmission time and the reception time of the transmitted reference signal stored in the database, including any update made within the predetermined update period (paragraph [0062], lines 1-16).  
For claim 3, Ulrich  teaches the apparatus, wherein the circuitry is configured to detect reception of a plurality of reception times for at least one remote base station within the predetermined update period, and to select only one of said reception times to use in the base station database for initial position determination (paragraph [0047], lines 6-16).  
For claim 8, Ulrich  teaches the apparatus, wherein the circuitry is further configured to update the initial position with identifying at least one pair of base stations meeting a predetermined first criterion or criteria, based at least on their respective positions with respect to at least the initial position (paragraph [0050], lines 1-12), and using the reference data of the identified pair of base stations in the database to provide an updated position (paragraph [0051], lines 1-11).  
For claim 34, Ulrich  teaches the apparatus, wherein the apparatus further comprises circuitry for determining geographic position based on received satellite signals, and wherein the circuitry is further configured to compare a position determined with the satellite  with the one or more positioning determinations to determine if they substantially match (paragraph [0044], lines 1-6) and  (paragraph [0067], lines 5-9).   
For claim 36, Ulrich  teaches the apparatus, wherein the circuitry is configured to establish a bidirectional communications link with at least one of the base stations from which reference data is received using the GMS-R communications standard (paragraph [0034], lines 1-8 ).  
For claim 37, Ulrich teaches the apparatus, wherein one or more of the base stations are satellites comprising part of a non terrestrial network  (paragraph [0066], lines 1-12).  
For claim 38, Ulrich teaches the apparatus,  wherein the initial position is determined based on simultaneous usage of reference data received using different communications standards (paragraph [0057], lines 1-10).  
For claim 39, Ulrich teaches the apparatus, wherein the geographic position of each respective base station refers to the position of one or more antennas on or associated with the base station (paragraph [0065], lines 1-9).  
For claim 40, Ulrich teaches the apparatus, wherein the receiving circuitry is configured to receive the geographic position of each base station in a radio frame or sub-frame or commonly agreed reference symbol of repetitive nature (paragraphs [0062] and [0067], lines 1-8). 
For claim 41, Ulrich teaches the apparatus, wherein the radio frame or sub-frame is one of  LTE, 5G or subsequent-generation radio frame (paragraph [0034], lines 1-8). 
For claim 51, Ulrich teaches a method, comprising: 
receiving, for each of a plurality of remote base stations, reference data usable for estimating a geographic position of the apparatus based on its distance from two or more of the base stations (paragraph [0012], lines 1-5);
within a predetermined update period, receiving updated reference data for at least one of the base stations (paragraph [0049], lines 1-3); 
at the end of the predetermined update period, determining an initial geographic position of the apparatus using the received reference data for a plurality of the base stations, including any updated reference data (paragraph [0049], lines 3-10); and 
establishing a bidirectional communications link with at least one of the base stations from which reference data is received (paragraph [0050], lines 1-10), and receiving verification data therefrom usable to verify the accuracy of the initial geographic position or another geographic position derived therefrom (paragraph [0065], lines 1-9).  
For claim 52, Ulrich teaches a computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 24 and 46 are rejected under 35 U.S.C. 103 as being un-patentable over Ulrich et al Patent Application No. :( US 2010/0197320 A1) hereinafter referred as Ulrich,  in view of Deenoo et al   US Patent Application No.:( US 2019/0081688 A1 ) hereinafter referred as Deenoo.
For claim 4, Ulrich  disclose all the subject matter of the claimed invention with the exemption of the circuitry is configured to select the minimum reception time to use in the base station database for initial position determination as recited in claim 4.
Deenoo from the same or analogous art teaches the circuitry is configured to select the minimum reception time to use in the base station database for initial position determination (paragraph [0086], lines 15-19).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the circuitry is configured to select the minimum reception time to use in the base station database for initial position determination as taught by Deenoo into the accessibility of private base station device of Ulrich.   
The circuitry is configured to select the minimum reception time to use in the base station database for initial position determination can be modify/implemented by combining the circuitry is configured to select the minimum reception time to use in the base station database for initial position determination with the device. This process is implemented as a hardware solution or as firmware solutions of Deenoo into the accessibility of private base station device of Ulrich.  As disclosed in Deenoo, the motivation   for the combination would be to use the minimum reception time to use in the base station  for position determination becoming the method/device more efficient and reliable for a better device  localization.
For claim 9, Ulrich  disclose all the subject matter of the claimed invention with the exemption of the circuitry is configured to identify the at least one pair of base stations based on the angle between vectors extending from the initial position to the respective positions of the base stations as recited in claim 9.
Deenoo from the same or analogous art teaches the circuitry is configured to identify the at least one pair of base stations based on the angle between vectors extending from the initial position to the respective positions of the base stations (paragraph [0120], lines 10-17).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the circuitry is configured to identify the at least one pair of base stations based on the angle between vectors extending from the initial position to the respective positions of the base stations as taught by Deenoo into the accessibility of private base station device of Ulrich.   
The circuitry is configured to identify the at least one pair of base stations based on the angle between vectors extending from the initial position to the respective positions of the base stations can be modify/implemented by combining the circuitry is configured to identify the at least one pair of base stations based on the angle between vectors extending from the initial position to the respective positions of the base stations with the device. This process is implemented as a hardware solution or as firmware solutions of Deenoo into the accessibility of private base station device of Ulrich.  As disclosed in Deenoo, the motivation   for the combination would be to use the angle between vectors extending from the initial position to the respective positions of the base stations that will help the user receive a better signal with a Quality of Signal for good communication.
For claim 24, Ulrich  disclose all the subject matter of the claimed invention with the exemption of the verification data comprises a timing advance signal received as part of a radio resource control synchronization process as recited in claim 24.
Deenoo from the same or analogous art teaches the verification data comprises a timing advance signal received as part of a radio resource control synchronization process (paragraph [0106], lines 4-12).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the verification data comprises a timing advance signal received as part of a radio resource control synchronization process as taught by Deenoo into the accessibility of private base station device of Ulrich.   
The verification data comprises a timing advance signal received as part of a radio resource control synchronization process can be modify/implemented by combining the verification data comprises a timing advance signal received as part of a radio resource control synchronization process with the device. This process is implemented as a hardware solution or as firmware solutions of Deenoo into the accessibility of private base station device of Ulrich.  As disclosed in Deenoo, the motivation   for the combination would be to use the verification data that will help  the device to be  synchronized using the RCC  which is the protocol that includes connection establishment and release functions and  broadcast of system information for a better and more reliable communication.
For claim 46, Ulrich  disclose all the subject matter of the claimed invention with the exemption of the circuitry is configured to receive the transmitted data in a system information block as recited in claim 46.
Deenoo from the same or analogous art teaches the circuitry is configured to receive the transmitted data in a system information block (paragraph [0114], lines 1-14).  
 Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the circuitry is configured to receive the transmitted data in a system information block as taught by Deenoo into the accessibility of private base station device of Ulrich.   
The circuitry is configured to receive the transmitted data in a system information block can be modify/implemented by combining the circuitry is configured to receive the transmitted data in a system information block with the device. This process is implemented as a hardware solution or as firmware solutions of Deenoo into the accessibility of private base station device of Ulrich.  As disclosed in Deenoo, the motivation   for the combination would be to use the System Information Block which repeats the rate becoming the communication more effiecntly and reliable.  
Allowable Subject Matter
Claims 10-12 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642